Order entered December 3, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01207-CV

                        IN THE INTEREST OF B.W.S., A CHILD

                     On Appeal from the 470th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 470-51685-2010

                                         ORDER
       We GRANT the December 1, 2015 amended motion to withdraw as counsel filed by Dan

Wyde. We DIRECT the Clerk of the Court to remove Mr. Wyde as counsel for appellant. As

Clint Westhoff of GoransonBain, PLLC has filed a notice of appearance and designation of lead

counsel, all future communications to appellant regarding this appeal shall continue being

directed to him.

       The record remains due December 17, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE